Citation Nr: 1818459	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for uterine fibroids.

3. Entitlement to service connection for endometriosis.

4. Entitlement to service connection for status post hysterectomy.

5. Entitlement to service connection for residual hysterectomy scar.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1979.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

In February 2017 the Board remanded this claim for further development.

The Veteran's claim for entitlement to service connection for a gynecological infection disability, to include pelvic inflammatory disease (PID), trichomonas, and vaginitis, previously associated with this appeal stream, was granted by the RO in a November 2017 rating decision. As such, it is not in appellate status and will not be addressed here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

This appeal was previously remanded to obtain VA examinations. The Veteran was afforded VA examinations in May 2017. The examiner's opinions regarding the Veteran's hepatitis C, uterine fibroids, endometriosis, and hysterectomy did not consider her verified account of being raped in service as directed in the previous remand. Therefore, these opinions are inadequate to decide the claim. Furthermore, the examiner stated that the Veteran's uterine fibroids and endometriosis were resolved by her hysterectomy, however, a March 2012 VA gynecological examination diagnosed the Veteran with fibroids status post hysterectomy and noted that she still had her ovaries. Thus, it is necessary to obtain new VA examinations. 

Accordingly, the case is REMANDED for the following actions:

1. Request a records review and medical opinion from an infectious disease specialist to determine the likely cause of the Veteran's hepatitis C. The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request:

The reviewing clinician is asked to respond to the following:

A) Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's hepatitis C was incurred in, related to, or caused by any incident of the Veteran's military service? The examiner MUST consider her verified account of being raped in service.

2. Schedule a VA examination with a gynecologist to determine the nature and likely cause of any current (i.e., diagnosed AT ANY TIME DURING the period of the current claim) uterine fibroids, and endometriosis; the likely cause of her hysterectomy in 2003; and the nature of all current (i.e., diagnosed at any time during the period of the current claim) hysterectomy residuals. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. The examiner MUST consider the March 2012 VA examination which noted the Veteran still had her ovaries. Any indicated tests or studies must be completed.

Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

A) Identify the nature of all current (i.e., diagnosed AT ANY TIME DURING the period of the current claim) hysterectomy residuals, including any scar(s). 

B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hysterectomy had its onset in service or is otherwise attributable to service or any event therein? The examiner must consider her verified account of being raped in service.

C) Is it at least as likely as not (50 percent or greater probability) that the Veteran's endometriosis had its onset in service or is otherwise attributable to service or any event therein? The examiner MUST consider her verified account of being raped in service.

D) Is it at least as likely as not (50 percent or greater probability) that the Veteran's uterine fibroids had their onset in service or are otherwise attributable to service or any event therein? The examiner MUST consider her verified account of being raped in service.

E) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hysterectomy was caused or aggravated (the opinion MUST address aggravation) by uterine fibroids, endometriosis, and/or the Veteran's service-connected gynecological infection disability? (Aggravation means the underlying disability increased in severity beyond its natural progression.)

F) Is it at least as likely as not (50 percent or greater probability) that the Veteran's endometriosis was caused or aggravated (the opinion MUST address aggravation) by the Veteran's service-connected gynecological infection disability? (Aggravation means the underlying disability increased in severity beyond its natural progression.)

G) Is it at least as likely as not (50 percent or greater probability) that the Veteran's uterine fibroids were caused or aggravated (the opinion MUST address aggravation) by the Veteran's service-connected gynecological infection disability? (Aggravation means the underlying disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


